DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 6, 8-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanzone et al. US 2013/0101292 in view of Su et al. US 2020/0235905.
	Regarding claims 1 and 8, Lanzone et al. discloses in Fig. 1, a metyhod/apparatus of a service transmission method using a Flexible Optical Transport Network (FlexO), comprising:

Lanzone does not specifically disclose the customer service data occupies the same number of cells in the FlexO frame of each PHY link, and cell locations of the occupied cells are the same.
Su et al. discloses the well-known structure diagram of the cell comprise the size and locations of a cell (see Fig. 15, paragraphs 0178-0180, 0182).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Su in the system of Lanzone.
One of ordinary skill in the art would have been motivated to do that in order to map the customer service data has the same number of cells occupied by the FlexO frame of each PHY link and cell locations of the occupied cells.
	Regarding claim 2, Lanzone discloses wherein the customer service data comprises at least one of: Optical Channel Data Unit (ODU) service data, Ethernet 
Regarding claim 6, Lanzone et al. discloses in Fig. 1, a service transmission method using a Flexible Optical Transport Network (FlexO), comprising:
receiving N FlexO frames transmitted by using a FlexO transmission group andsequentially extracting customer service data from the N FlexO frames, the FlexO transmission group comprises M PHY links, wherein the M is greater than or equal to 1, the N FlexO frames are the FlexO frames in the M PHY links (see paragraphs 0022-0024).
Lanzone does not specifically disclose the customer service data occupies the same number of cells in the FlexO frame of each PHY link, and cell locations of the occupied cells are the same.
Su et al. discloses the well-known structure diagram of the cell comprise the size and locations of a cell (see Fig. 15, paragraphs 0178-0180, 0182).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Su in the system of Lanzone.
One of ordinary skill in the art would have been motivated to do that in order to map the customer service data has the same number of cells occupied by the FlexO frame of each PHY link and cell locations of the occupied cells.
	Regarding claim 9, Lanzone discloses wherein the bandwidth of the M PHY links is equal to the bandwidth of their respective FlexO frames (paragraph 0015, 0113).
	Regarding claim 14, Lanzone discloses a sending end equipment 10, comprising: a first processor 40, a first memory and a first communication bus, the first 
	Regarding claim 15, Lanzone discloses a receiving end equipment 30, comprising: a second processor, a second memory and a second communication bus;
the second communication bus is configured to realize a communication connection between the second processor and the second memory;
the second processor is configured to execute one or more second programs stored in the second memory, to implement steps of the service transmission method as claimed in claim 6 (see Fig. 1; paragraph 0073-0074).
	Regarding claim 16, Lanzone discloses a computer-readable storage medium, storing one or more first programs; the one or more first program can be executed by one or more processor, to implement steps of the service transmission method as claimed in claim 1, or the computer-readable storage medium stores one or more second programs; the one or more second program can be executed by one or more processor, to implement steps of the service transmission method as claimed in claim 6 (paragraphs 0046, 0048). 
	Regarding claim 20, Lanzone discloses sending end equipment, comprising: a first processor 40, a first memory and a first communication bus;
the first communication bus is configured to realize a communication connection between the first processor and the first memory;
.

3.	Claims 3-5, 7, 10-11, 17-19, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Surek et al. U.S. Publication no. 2016/0044392.  ODUFlex resizing system and method
b.	Su et al. U.S. Publication no. 2021/0083774. Data transmission method and apparatus
c.	Xiang U.S. Publication no. 202113/0084383.  Service data processing method and apparatus

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number

Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
08/12/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637